Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
Claims 14-24, and 26-29 are currently pending in the application with claims 17 and 18 withdrawn as being directed to a non-elected invention.  Claims 1-13 and 25 have been cancelled. Accordingly, claims 14-16, 19-24, and 26-29 are under consideration.  
All of the rejections are maintained.  
New ground of rejection is made in view of newly discovered reference to JP 2000 1254454 to Togashi et al. (hereinafter “Togashi”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14-16, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/52278 to Tigerfeldt (hereinafter “Tigerfeldt”) in view of US 2009/0197060 to Cho (hereinafter “Cho”).  
Tigerfeldt discloses an internal building wall comprising two parallel panels (2,3) and (4,5) and defining a space there between, and a plurality of through holes being made in the wall and four conduits being passed through the holes (figures 1 and 5).  The conduit is wrapped around with an insulation material 15 including glass wool.  Two abutments 9 are arranged to keep two inner plasterboards 3, 4 at a fixed stud distance from each other.  The space between the insulation material 15 and abutments is filled with packed rock wool 17 (page 6 and figure 1).  In other words, the space defined by the inner plasterboards 3 and 4, insulated conduit and abutments is filled with mineral wool 17.  The conduit is extending transversely through the first and second panels and mineral wool (figure 1).   The conduit reads on the claimed service element.  

    PNG
    media_image1.png
    674
    619
    media_image1.png
    Greyscale

Tigerfeldt does not explicitly disclose the filling material which is a resilient, porous mineral wool impregnated with an intumescent agent. 
Cho, however, disclose a packing material for a firestop system being incorporated into a gap between two parallel boards (figures 8 and 9).  The packing material comprises a thermal insulation material and a fireproof elastic coating provided on the surface of the thermal insulation material (paragraph 36). The thermal insulation material comprises mineral wool or glass wool (paragraph 18).  The fireproof elastic coating comprises 60 wt% of a liquid acrylic latex, 23 wt% of calcium carbonate, 12 wt% aluminum hydroxide, 3 wt% melamine and 2 wt% ammonium polyphosphate (paragraph 22).  The fireproof elastic coating enables the thermal insulation material to have restoring force and elasticity (paragraph 20). As such, workers can easily insert the thermal insulation material into through-penetration directly in situ (paragraph 21).  The fireproof elastic coating blocks the external exposure of mineral wool so as to keep indoor air from being contaminated with mineral wool dust (paragraph 12).  When exposed to fire, the fireproof elastic coating forms a carbon film to increase flame retardancy (paragraph 23).  The fireproof elastic coating is corresponding to the claimed smoke-impermeable coating.   
Cho does not explicitly disclose the mineral wool impregnated with a fireproof elastic coating.  However, it is a product-by-process limitation not as yet shown to produce a patentably distinct fire-stopping material. It is the examiner's position that the Cho packing material is identical to or only slightly different than the claimed fire-stopping material prepared by the method set out in the claim because Cho’s packing material and the fire-stopping material of the claimed invention are formed from the same materials, having structural similarity. 
The packing material comprises a thermal insulation material and a fireproof elastic coating provided on the surface of the thermal insulation material (paragraph 36). The thermal insulation material comprises mineral wool or glass wool (paragraph 18).  The fireproof elastic coating comprises 60 wt% of a liquid acrylic latex, 23 wt% of calcium carbonate, 12 wt% aluminum hydroxide, 3 wt% melamine and 2 wt% ammonium polyphosphate (paragraph 22).  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Cho. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill the space between two plasterboards disclosed in Tigerfeldt with a packing material of Cho motivated by the desire to increase flame retardancy, waterproof property, abrasion resistance and dust resistance. 
Response to Applicant’s Arguments
Applicant alleges that in Tigerfeldt the rock wall is packed on the insulated pipe and sealed the hole in the wall.  However, the space between the plasterboards is not filled with any material.  The examiner respectfully disagrees. 
As shown in figure 1, the space defined by the inner plasterboards 3 and 4, insulated conduit and abutments is filled with mineral wool 17.  
Applicant also states that Cho fails to teach the fireproof coating material coated on the surface of the thermal insulation material to impart flame retardancy.  There is no indication that the porous thermal insulation material filled with the fireproof coating material.  
Applicant’s statement is not commensurate in scope with claim because nowhere does claim 14 recite the resilent porous material at least partially filled throughout with an intumescent agent.  
Cho does not explicitly disclose the mineral wool impregnated with a fireproof elastic coating.  However, it is a product-by-process limitation not as yet shown to produce a patentably distinct fire-stopping material. It is the examiner's position that the Cho packing material is identical to or only slightly different than the claimed fire-stopping material prepared by the method set out in the claim because Cho’s packing material and the fire-stopping material of the claimed invention are formed from the same materials, having structural similarity. 
The packing material comprises a thermal insulation material and a fireproof elastic coating provided on the surface of the thermal insulation material (paragraph 36). The thermal insulation material comprises mineral wool or glass wool (paragraph 18).  The fireproof elastic coating comprises 60 wt% of a liquid acrylic latex, 23 wt% of calcium carbonate, 12 wt% aluminum hydroxide, 3 wt% melamine and 2 wt% ammonium polyphosphate (paragraph 22).  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Cho. 
Incorporation in the claim of a porous material at least partially filled with an intumescent agent would be sufficient to overcome the rejection over Tigerfeldt in view of Cho. 

Claims 14-16, 19, 21, 23, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tigerfeldt in view of EP 0 706979 to Lebold et al. (hereinafter “Lebold”).  
Tigerfeldt discloses an internal building wall comprising two parallel panels (2,3) and (4,5) and defining a space there between, and a plurality of through holes being made in the wall and four conduits being passed through the holes (figures 1 and 5).  The conduit is wrapped around with an insulation material 15 including glass wool.  Two abutments 9 are arranged to keep two inner plasterboards 3, 4 at a fixed stud distance from each other.  The space between the insulation material 15 and abutments is filled with packed rock wool 17 (page 6 and figure 1).  In other words, the space defined by the inner plasterboards 3 and 4, insulated conduit and abutments is filled with mineral wool 17.  The conduit is extending transversely through the first and second panels and mineral wool (figure 1).   The conduit reads on the claimed service element.  

    PNG
    media_image1.png
    674
    619
    media_image1.png
    Greyscale

Tigerfeldt does not explicitly disclose the filling material which is a resilient, porous mineral wool impregnated with an intumescent agent. 
Lebold, however, discloses a resilient intumescent mat useful as a heat-activated firestops, comprising a non-woven fibrous material and a slurry of an intumescent material poured onto the non-woven fibrous material (column 4, lines 10-20; and example 1).  The non-woven fibers comprise mineral wool, carbon fibers, glass fibers and/or ceramic fibers (column 5, lines 1-5).  the resilient intumescent mat comprises 81.1 g of ceramic fibers, 138 g of unexpanded vermiculite and 33 g of graphite flake.  That would yield a weight ratio of the fibers to the intumescent material of 0.47 (81.1/(138+33)) which is within the claimed range.  Alternatively, the resilient intumescent mat comprises 15 to 60 wt% inorganic fibers, 3 to 9 wt% binder, 20 to 60 wt% unexpanded vermiculite and 5 to 60 wt% expandable graphite.  The weight ratio of the fibers to the intumescent material overlaps the claimed range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill the space between two plasterboards disclosed in Tigerfeldt with an intumescent mat of Lebold motivated by the desire to increase flame retardancy, waterproof property, abrasion resistance and dust resistance and restoring force of the mineral wool. 
Lebold does not explicitly disclose the non-woven fibrous material impregnated with the intumescent material.  However, it is a product-by-process limitation not as yet shown to produce a patentably distinct fire-stopping material. It is the examiner's position that the intumescent mat of Lebold is identical to or only slightly different than the claimed fire-stopping material prepared by the method set out in the claim, because the intumescent mat and the fire-stopping material are formed from the same materials, having structural similarity. 
The resilient intumescent mat comprises 81.1 g of ceramic fibers, 138 g of unexpanded vermiculite and 33 g of graphite flake.  A weight ratio of the fibers to the intumescent material is thus 0.47 within the claimed range.  Alternatively, the resilient intumescent mat comprises 15 to 60 wt% inorganic fibers, 3 to 9 wt% binder, 20 to 60 wt% unexpanded vermiculite and 5 to 60 wt% expandable graphite.  The weight ratio of the fibers to the intumescent material overlaps the claimed range. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Lebold. 
As to claims 21 and 26, Lebold discloses that the resilient intumescent mat comprises 81.1 g of ceramic fibers, 138 g of unexpanded vermiculite and 33 g of graphite flake.  That would yield a weight ratio of the fibers to the intumescent material of 0.47 (81.1/(138+33)) which is within the claimed range.  Alternatively, the resilient intumescent mat comprises 15 to 60 wt% inorganic fibers, 3 to 9 wt% binder, 20 to 60 wt% unexpanded vermiculite and 5 to 60 wt% expandable graphite.  The weight ratio of the fibers to the intumescent material overlaps the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the weight ratio of the fibers to the intumescent material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the weight ratio is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a weight ratio of the fibers to the intumescent material in the range instantly claimed motivated by the desire to impart fire retardancy.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Response to Applicant’s Arguments
Applicant alleges that the combined disclosure of Tigerfeldt and Lebold do not render the claim obvious because in Tigerfeldt, the space between the plasterboards is not filled with any material.  The examiner respectfully disagrees. 
As shown in figure 1, the space defined by the inner plasterboards 3 and 4, insulated conduit and abutments is filled with mineral wool 17.  
Claims 14-16, 19-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tigerfeldt further in view of US 9,097,011 to Barone et al. (Barone).  
Tigerfeldt discloses an internal building wall comprising two parallel panels and defining a space there between, and a plurality of through holes being made in the wall and four conduits being passed through the holes (figure 5).  Each panel comprises an inner and outer plasterboards.  An abutment construction 9 is arranged to keep two inner plasterboards 3, 4 at a fixed stud distance from each other.  The space between the panels is filled with mineral wool (page 8).  This is a clear indication that the conduit is extending transversely through the first and second panels and mineral wool.  The conduit reads on the claimed service element.  
Tigerfeldt does not explicitly disclose the filling material that is a resilient, open cell foam material impregnated with an intumescent agent. 
Barone, however, discloses a heat and fire-resistant system comprising a foam substrate and an intumescent coating applied onto a surface of the foam substrate by dip-coating (abstract, and column 7, lines 40-45).  The dip-coating indicates that the intumescent coating is infused or impregnated in the pores of the foam substrate.  The foam substrate is an open cell polyurethane foam whereas the intumescent coating comprises an intumescent catalyst, a carbonific, a blowing agent, expandable graphite and a polymeric binder (abstract).  The intumescent catalyst comprises ammonium polyphosphate (column 5, lines 30-40). The intumescent coating corresponds to the claimed smoke-impermeable coating. The foam substrate includes 1 to 50 wt% of a flame retardant comprising phosphate and expandable graphite (column 5, lines 1-15).  The weight ratio of the foam material to the flame retardant overlaps the claimed range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill the space between two inner plasterboards disclosed in Tigerfeldt with a heat and fire-resistant system of Barone motivated by the desire to increase thermal resistance and flame retardancy of the internal building wall.  
As to claims 21 and 26, Barone discloses that the foam substrate includes 1 to 50 wt% of a flame retardant comprising phosphate and expandable graphite (column 5, lines 1-15).  The weight ratio of the foam material to the flame retardant overlaps the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the weight ratio of the foam to the intumescent material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the weight ratio is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a weight ratio of the foam to the intumescent material in the range instantly claimed motivated by the desire to impart fire retardancy.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Response to Applicant’s Arguments
Applicant alleges that the combined disclosure of Tigerfeldt and Barone do not render the claim obvious because in Tigerfeldt, the space between the plasterboards is not filled with any material.  The examiner respectfully disagrees. 
As shown in figure 1, the space defined by the inner plasterboards 3 and 4, insulated conduit and abutments is filled with mineral wool 17.  

Claims 14-16, 19-22, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,065,259 to Clear (hereinafter “Clear”) further in view of Barone.  
Clear discloses a wall panel comprising a foam core sandwiched and adhesively bonded to two reinforced cementitious facing panels (figure 1).  The pair of tongue members 26 are inserted vertically in opposing side grooves of abutting wall panels wherein the wall panels are further secured by fasteners (column 4, lines 5-40).  As shown in figure 1, a fastener is extending through the reinforced cementitious facing panel and the foam core.  The fastener reads on the claimed service element. 
Clear does not explicitly disclose the foam core comprising a resilient, porous material impregnated with an intumescent agent. 
Barone, however, discloses a heat and fire-resistant system comprising a foam substrate and an intumescent coating applied onto a surface of the foam substrate by dip-coating (abstract, and column 7, lines 40-45).  The dip-coating indicates that the intumescent coating is infused or impregnated in the pores of the foam substrate.  The foam substrate is an open cell polyurethane foam whereas the intumescent coating comprises an intumescent catalyst, a carbonific, a blowing agent, expandable graphite and a polymeric binder (abstract).  The intumescent catalyst comprises ammonium polyphosphate (column 5, lines 30-40). The intumescent coating corresponds to the claimed smoke-impermeable coating. The foam substrate includes 1 to 50 wt% of a flame retardant comprising phosphate and expandable graphite (column 5, lines 1-15).  The weight ratio of the foam material to the flame retardant overlaps the claimed range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the heat and fire- resistant system disclosed in Barone for the foam core of Clear motivated by the desire to increase thermal resistance and flame retardancy of the wall panel. 
As to claims 21 and 26, Barone discloses that the foam substrate includes 1 to 50 wt% of a flame retardant comprising phosphate and expandable graphite (column 5, lines 1-15).  The weight ratio of the foam material to the flame retardant overlaps the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the weight ratio of the foam to the intumescent material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the weight ratio is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a weight ratio of the foam to the intumescent material in the range instantly claimed motivated by the desire to impart fire retardancy.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Response to Applicant’s Arguments
Applicant alleges that the combined disclosures of Clear and Barone do not render the claim obvious because the fastener disclosed in Clear does not read on the claimed service element because the claimed service element is required to extend through the panel.  The examiner respectfully disagrees. 
The recitation “extending through” could mean completely or partially extending through.  The Clear fastener partially extending through the wall meets the claimed requirement as well. 

Claims 14-16, 19, 21, 23, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001254454 to Togashi et al. (hereinafter “Togashi”) in view of Lebold.  
Togashi discloses a partition wall comprising first and second boards extending parallel to each other and spaced apart to define a gap between the first and second boards wherein the gap is filled with glass wool and a pipe transversely extending through the first and second boards and the glass wool (figure 3).  The pipe is wrapped around with a sound insulation sheet to impart sound insulation properties (paragraph 17 and 20).  The first and second boards are made of gypsum boards known as plaster boards (paragraph 31). 

    PNG
    media_image2.png
    506
    331
    media_image2.png
    Greyscale

Togashi does not explicitly disclose the filling material which is a resilient, porous mineral wool impregnated with an intumescent agent. 
Lebold, however, discloses a resilient intumescent mat useful as a heat-activated firestops, comprising a non-woven fibrous material and a slurry of an intumescent material poured onto the non-woven fibrous material (column 4, lines 10-20; and example 1).  The non-woven fibers comprise mineral wool, carbon fibers, glass fibers and/or ceramic fibers (column 5, lines 1-5).  The resilient intumescent mat comprises 81.1 g of ceramic fibers, 138 g of unexpanded vermiculite and 33 g of graphite flake.  That would yield a weight ratio of the fibers to the intumescent material of 0.47 (81.1/(138+33)) which is within the claimed range.  Alternatively, the resilient intumescent mat comprises 15 to 60 wt% inorganic fibers, 3 to 9 wt% binder, 20 to 60 wt% unexpanded vermiculite and 5 to 60 wt% expandable graphite.  The weight ratio of the fibers to the intumescent material overlaps the claimed range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill the space between two plasterboards disclosed in Tigerfeldt with an intumescent mat of Lebold motivated by the desire to increase flame retardancy, waterproof property, abrasion resistance and dust resistance and restoring force of the mineral wool. 
Lebold does not explicitly disclose the non-woven fibrous material impregnated with the intumescent material.  However, it is a product-by-process limitation not as yet shown to produce a patentably distinct fire-stopping material. It is the examiner's position that the intumescent mat of Lebold is identical to or only slightly different than the claimed fire-stopping material prepared by the method set out in the claim, because the intumescent mat and the fire-stopping material are formed from the same materials, having structural similarity. 
The resilient intumescent mat comprises 81.1 g of ceramic fibers, 138 g of unexpanded vermiculite and 33 g of graphite flake.  A weight ratio of the fibers to the intumescent material is thus 0.47 within the claimed range.  Alternatively, the resilient intumescent mat comprises 15 to 60 wt% inorganic fibers, 3 to 9 wt% binder, 20 to 60 wt% unexpanded vermiculite and 5 to 60 wt% expandable graphite.  The weight ratio of the fibers to the intumescent material overlaps the claimed range. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Lebold. 
As to claims 21 and 26, Lebold discloses that the resilient intumescent mat comprises 81.1 g of ceramic fibers, 138 g of unexpanded vermiculite and 33 g of graphite flake.  That would yield a weight ratio of the fibers to the intumescent material of 0.47 (81.1/(138+33)) which is within the claimed range.  Alternatively, the resilient intumescent mat comprises 15 to 60 wt% inorganic fibers, 3 to 9 wt% binder, 20 to 60 wt% unexpanded vermiculite and 5 to 60 wt% expandable graphite.  The weight ratio of the fibers to the intumescent material overlaps the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the weight ratio of the fibers to the intumescent material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the weight ratio is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a weight ratio of the fibers to the intumescent material in the range instantly claimed motivated by the desire to impart fire retardancy.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

 Claims 14-16, 19-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi in view of Barone.  
Togashi discloses a partition wall comprising first and second boards extending parallel to each other and spaced apart to define a gap between the first and second boards wherein the gap is filled with glass wool and a pipe transversely extending through the first and second boards and the glass wool (figure 3).  The pipe is wrapped around with a sound insulation sheet to impart sound insulation properties (paragraph 17 and 20). The first and second boards are made of gypsum boards known as plaster boards (paragraph 31). 

    PNG
    media_image2.png
    506
    331
    media_image2.png
    Greyscale

Togashi does not explicitly disclose the filling material which is a resilient open cell foam impregnated with an intumescent agent. 
Barone, however, discloses a heat and fire-resistant system comprising a foam substrate and an intumescent coating applied onto a surface of the foam substrate by dip-coating (abstract, and column 7, lines 40-45).  The dip-coating indicates that the intumescent coating is infused or impregnated in the pores of the foam substrate.  The foam substrate is an open cell polyurethane foam whereas the intumescent coating comprises an intumescent catalyst, a carbonific, a blowing agent, expandable graphite and a polymeric binder (abstract).  The intumescent catalyst comprises ammonium polyphosphate (column 5, lines 30-40). The intumescent coating corresponds to the claimed smoke-impermeable coating. The foam substrate includes 1 to 50 wt% of a flame retardant comprising phosphate and expandable graphite (column 5, lines 1-15).  The weight ratio of the foam material to the flame retardant overlaps the claimed range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill the space between two inner plasterboards disclosed in Togashi with a heat and fire-resistant system of Barone motivated by the desire to increase thermal resistance and flame retardancy of the partition wall.  
As to claims 21 and 26, Barone discloses that the foam substrate includes 1 to 50 wt% of a flame retardant comprising phosphate and expandable graphite (column 5, lines 1-15).  The weight ratio of the foam material to the flame retardant overlaps the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the weight ratio of the foam to the intumescent material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the weight ratio is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a weight ratio of the foam to the intumescent material in the range instantly claimed motivated by the desire to impart fire retardancy.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Examiner’s suggestion: 
The examiner suggested that the following amendments would be sufficient to overcome all of the rejections: 
An internal building wall comprising:
first and second boards, the first board extending lengthwise parallel to the second board and being transversely spaced apart from the second board and defining a gap extending parallel to the first and second boards, 
a fire-stopping material located in and completely filling the gap, the fire-stopping material including a resilient porous material at least partially filled throughout with an intumescent agent, wherein the resilient porous material comprises an open-cell foam or a non-woven material, and 
a service element comprising a pipe, a cable or a conduit and each of which  extending completely and transversely through the first and second boards and the fire-stopping material, and wherein the pipe, the cable or the conduit is in direct contact with the fire-stopping material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788